Case: 21-50280     Document: 00516040057         Page: 1     Date Filed: 10/04/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       October 4, 2021
                                  No. 21-50280
                                                                        Lyle W. Cayce
                                Summary Calendar                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Eugenio Hernandez Villa,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 6:99-CR-13-8


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Eugenio Hernandez Villa, federal prisoner # 01208-180, appeals the
   district court’s denial of his motion for a sentence reduction pursuant to 18
   U.S.C. § 3582(c)(1)(A)(i). On appeal, he primarily contends that the district
   court abused its discretion by relying on the policy statements set forth in


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50280      Document: 00516040057          Page: 2    Date Filed: 10/04/2021




                                    No. 21-50280


   U.S.S.G. § 1B1.13, by failing to consider changes to mandatory minimum
   sentences for drug offenses and the sentencing disparities created by such
   changes when determining that he had not shown extraordinary and
   compelling reasons for release, and by failing to conclude that the 18 U.S.C.
   § 3553(a) factors favored his release.
          We review a district court’s decision denying compassionate release
   for an abuse of discretion. United States v. Chambliss, 948 F.3d 691, 693 (5th
   Cir. 2020). A district court may modify a defendant’s sentence, after
   considering the applicable § 3553(a) factors, if “extraordinary and
   compelling reasons warrant such a reduction” and “such a reduction is
   consistent with applicable policy statements issued by the Sentencing
   Commission.” 18 U.S.C. § 3582(c)(1)(A)(i).
          The district court did not abuse its discretion to the extent it
   considered § 1B1.13 because there is no indication that the district court
   considered that section binding, and the district court also denied Villa a
   sentence reduction based on a balancing of the § 3553(a) factors. See United
   States v. Shkambi, 993 F.3d 388, 393 (5th Cir. 2021); United States v. Cooper,
   996 F.3d 283, 288-89 (5th Cir. 2021). Additionally, the district court
   considered Villa’s rehabilitation efforts while in prison, and although he may
   disagree with how the district court balanced the § 3553(a) factors, that is not
   a basis for determining that the district court abused its discretion. See
   Chambliss, 948 F.3d at 693. The record reflects that the district court
   considered and rejected Villa’s argument that nonretroactive changes in
   sentencing law set forth in § 401 of the First Step Act constituted
   extraordinary and compelling reasons for early release. See Chavez-Meza v.
   United States, 138 S. Ct. 1959, 1965 (2018). Finally, Villa has not shown error
   in connection with his arguments that the district court erred by failing to
   conduct an evidentiary hearing, or, in the alternative, by failing to allow him
   to file a sentencing memorandum, and by failing to revise the presentence



                                            2
Case: 21-50280     Document: 00516040057          Page: 3   Date Filed: 10/04/2021




                                   No. 21-50280


   report. See Dickens v. Lewis, 750 F.2d 1251, 1255 (5th Cir. 1984); see also
   United States v. Hegwood, 934 F.3d 414, 418 (5th Cir. 2019).
          Accordingly, the district court’s order is AFFIRMED.




                                         3